Citation Nr: 1701203	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-08 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Prior to June 2, 2015, entitlement to an initial rating in excess of zero percent for service-connected compartment syndrome of the left shin, and in excess of 20 percent on and anfeter June 2, 2015.  

4.  Prior to June 2, 2015, entitlement to an initial rating in excess of 10 percent for service-connected postoperative residuals of a left ankle fracture, and in excess of 20 percent on and after June 2, 2015.  

5.  Prior to February 1, 2013, entitlement to an initial rating in excess of zero percent for service-connected gastrointestinal reflux disease (GERD), and in excess of 10 percent on and after February 1, 2013.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.W.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to July 2009.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2015, the Veteran testified at a Board hearing, via videoconferencing, before a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VBMS file.  In May 2016, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted June 2015 hearing was no longer employed by the Board, providing the Veteran with 30 days from the date of the letter to request a new hearing before the Board.  The Veteran has not submitted any correspondence indicating an intent to present testimony before a new Veterans Law Judge.  Accordingly, the Board will proceed with the adjudication of the Veteran's claim.  


This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regarding the left knee disorder claim, remand is required to obtain an adequate addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, a February 2016 addendum opinion provided after a December 2015 VA examination is unclear, does not address aggravation, and does not address all relevant information.  The examiner opined that the knee disorder was not the result of the service-connected left ankle disability or left shin splints.  The examiner then noted that patellofemoral pain syndrome appears, in general, to be an overuse disorder that is multifactorial, resulting from a complex interaction among intrinsic anatomic and extrinsic training factors.  The examiner stated that overuse was the most likely cause of the knee pain.  The examiner did not, however, address aggravation, did not indicate whether the overuse was during active service, and did not address a March 1996 service treatment record diagnosing left knee patella horizontal WHSS, and did not address a November 2013 private record noting the x-ray findings may be due to a congenital bipartite patella rather than a fracture.  Finally, the examiner did not address the December 2013 private medical opinion from Dr. TRW.  Remand for clarification is thus required.  

Second, regarding the Veteran's claim of entitlement to service connection for IBS, remand is required to obtain an adequate addendum opinion.  See Barr, 21 Vet. App. at 311.


VA provided an examination for this claim in December 2015.  

Post-service treatment records reveal a diagnosis of IBS in December 2013, treated with Bentyl.  In the December 2015 examination, the examiner noted that a diagnosis or mention of IBS is not shown in service treatment records or on examination prior to military retirement, and there was no evidence to link any currently diagnosed IBS to his period of military service.  The examiner noted that the Veteran continued reporting belching and burping, which had already been attributed to his service-connected GERD.  Further, the examiner noted that the Veteran would experience episodes of bowel disturbance with abdominal distress more or less on a constant basis.  The examiner further noted that there was no record of chronic diarrhea since the Veteran's separation from military service.  

But in March 2016, the Veteran submitted a statement in support his claim of entitlement to service connection for IBS, in which he asserted he had clear symptoms of IBS dating as far back as 1997, as he had been treated with Imodium, dietary constraints, and Zantac.  He referred to complaints of bowel movements, diarrhea, pain, bloating, gas, and other symptoms throughout and after his active duty career.  He specifically indicated that he had suffered from chronic diarrhea during active duty and retirement.  The Veteran is competent to provide lay statements regarding the presence of symptoms such as chronic diarrhea during and after his military service.  Further, to the extent the December 2015 examiner seemed to rule out a diagnosis of IBS, the Board once again refers to post-service treatment records showing a diagnosis of IBS in May 2013.  This diagnosis and the Veteran's lay statements must be addressed on remand in an additional medical opinion.  

Third, regarding the Veteran's left shin and ankle disorders, remand is required to obtain an additional VA examination for that addresses all VA regulatory requirements.  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016). In addition, Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements."  Southall-Norman v. McDonald, No. 15-1357 (Vet. App. Dec. 15, 2016).  VA examinations for musculoskeletal claims must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as well as a determination as to whether a musculoskeletal disability involving joint or periarticular pathology is painful, whether or not the particular disability is evaluated under a diagnostic code predicated on range of motion measurements.  

VA examinations for the left ankle and left shin were conducted in December 2015.  Regarding the left shin, the examiner did not address whether there was pain in the left shin upon weight bearing and did not address the opposite shin.  Further, an examination would be particularly relevant to the period of the Veteran's appeal where his left shin is assigned a noncompensable disability rating.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Regarding the left ankle examination, the examiner provided range of motion measurements for the left ankle without commenting on pain for passive, active, or nonweight-bearing motion.  The examiner did indicate that the Veteran did not suffer left ankle pain on weight bearing, and in a February 2016 addendum, she provided that active and passive range of motion in the left ankle were not different from the range of motion values provided in the December 2015 examination report.  However, this does not meet the criteria noted in Correia, which requires that pain on motion for non-weight bearing also be included.  On remand, new examinations must provide the necessary findings or explain why these findings are not necessary.  

Finally, remand is necessary for the Veteran's claim of entitlement to an increased rating for service-connected GERD.  A December 2015 VA examination was conducted.  In his March 2016 statement, the Veteran reported that his GERD symptoms had worsened.  In such cases, a new examination is warranted.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his IBS.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  If the examiner finds that the Veteran does not have IBS, he or she must explain why while addressing the previous diagnoses of IBS in the Veteran's medical history, to include the 2013 diagnosis.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that IBS had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the following the Veteran's lay statements describing symptoms such as chronic diarrhea during and since his military service.

c.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that IBS is caused or aggravated by the Veteran's service-connected GERD.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left knee disorder, including left knee patellofemoral syndrome, had onset in or is otherwise related to the Veteran's military service.  

The examiner must comment on the Veteran's lay statements of symptoms during service, the 1996 service treatment record, the November 2013 private MRI, the November 2013 private record noting possible congenital disorder, the December 2013 statement from Dr. TRW, and the February 2016 VA opinion.

b.  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed left knee disorder is caused or aggravated by the Veteran's service-connected left ankle and shin disorders.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left ankle disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  The examiner must also test the range of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left shin disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ.  In addition, the examiner must determine whether the Veteran's left shin condition has resulted in pain since he submitted his initial claim on August 1, 2009.  The examiner must comment upon any left shin pain upon active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

